Citation Nr: 1456824	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This case came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective February 21, 2008.  While the Veteran requested a Board hearing on his December 2008 substantive appeal, he subsequently withdrew that request in a September 2009 statement after being provided an informal conference before a Decision Review Officer at the RO. 

An October 2009 rating decision increased the rating for PTSD to 50 percent, effective the date of service connection.  As that increase did not result in the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2012, the Board remanded the claim to obtain outstanding VA medical records and to provide the Veteran a VA examination.  The record shows compliance with the remand.  

Although the claim was not associated with the claims file at the time of the prior remand, the record shows that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD in July 2011.  Thus, that issue is now before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


REMAND

Regrettably, remand of this case is required.  On remand, the claim for increased rating was readjudicated in a January 2013 supplemental statement of the case.  However, the record shows that evidence pertinent to the claims on appeal was added to the record after that supplemental statement of the case.  That evidence includes a July 2013 VA psychiatric examination report.  As that evidence has not been considered by the Agency of Original Jurisdiction, remand is required for the issuance of another supplemental statement of the case.

On remand, any outstanding medical records should be obtained.  The record contains VA treatment records through December 2012.  Thus, any treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2012.

2.  Then, readjudicate the claims, including adjudication of the claim for TDIU.  This readjudication should include consideration of all evidence added to the record since the January 2013 supplemental statement of the case, to specifically include a July 2013 examination.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

